Title: 27th.
From: Adams, John Quincy
To: 


       Mr. Andrews preached for us this day; and was somewhat longer than usual to the great satisfaction of some people who cannot easily be contented. Mr. Spring, and Mr. Murray, both had a third meeting in the evening; it was occasional at Mr. Murray’s, but Mr. Spring is determined henceforth to make a practice of giving a lecture on Sundays; besides, one in the evening, on Thursdays. As Mr. Carey’s parish may now be considered as vacant, an opportunity presents to attract some of those who belong there. The spiritual welfare of the individuals may charitably be supposed the only motive which Mr. Spring will acknowledge even to himself. But says the duke de la Rochefoucault, (who was as fully convinced of the depravity of the human heart as Mr. Spring, and who was much better acquainted with it.) ’Tesprit est toujours la dupe du coeur.” The head is ever the dupe of the heart. And when the passions assume the form of principle, the disguise will be discovered by every body else sooner than by the man who is directed by them. Mr. Spring’s interest will be promoted should he make converts, for his parish is small and poor: his vanity will be flattered, by bringing people over to his opinion; and when in addition to this, his imagination fondly perswades him, that his cause is likewise the cause of God, it is not to be wondered that he can reconcile himself to contradictions, and that his practice is openly at variance with his theory, which condemns the use of means for bringing sinners to repentance.
      